Citation Nr: 1343279	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  13-24 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a bilateral hearing loss disability and tinnitus.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The weight of the competent evidence is in relative equipoise on the question of whether the Veteran's bilateral hearing loss disability had its onset during service or is related to a disease or injury of service origin. 

2.  The weight of the competent evidence is in relative equipoise on the question of whether the Veteran's tinnitus disability had its onset during service or is related to a disease or injury of service origin. 


CONCLUSIONS OF LAW

1.  By resolving all reasonable doubt in the Veteran's favor, his bilateral hearing loss disability was incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.385 (2013).

2.  By resolving all reasonable doubt in the Veteran's favor, his tinnitus disability was incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Bilateral Hearing Loss & Tinnitus

In the instant case, the Veteran has current diagnoses of bilateral sensorineural hearing loss, consistent with VA regulations, and tinnitus. These diagnoses were rendered during a VA examination conducted in February 2012. Thus, a current disability is established. 

The next requirement of direct service connection is that the Veteran must have suffered an in-service injury or disease. The Veteran contends that he was exposed to excessive noise from helicopters, large tanks, and heavy trucks during his military service. Although the Veteran's DD-214 lists his specialty as a parts specialist, the Board has reviewed the Veteran's service personnel records for any indication of duties consistent with noise exposure. In light of an April 1968 personnel record, listing the Veteran's military occupational specialty as an engine equipment specialist, the Board will presume that the Veteran's allegations of excessive noise exposure are true because it is consistent with his service and duties. Therefore, his noise exposure during service is conceded and the second element of service connection is satisfied.

Therefore, this case turns upon the existence of the third requirement of service connection - a "nexus" or relationship between the Veteran's current bilateral hearing loss and tinnitus disabilities and the excessive noise exposure during active service. In this case, there are two conflicting medical opinions on the issues.

In support of his claim for service connection for his bilateral hearing loss and tinnitus disabilities, the Veteran submitted an audiology opinion rendered in September 2012 a by private doctor of audiology, Dr. E. The doctor noted the Veteran's military service and his exposure to loud noise on a constant basis without the use of hearing protection, as a parts specialist. The opinion includes a reported incident in Vietnam where the Veteran was sleeping in his underground sleeping quarters and his supply area was hit. The Veteran reported that the explosion was so loud that even though he was located approximately one mile away, it knocked him out of his bed. Dr. E noted that the Veteran stated that he experienced ringing in his ears; however he did not report it to his supervisors at that time. Additionally, Dr. E's medical opinion addresses the Veteran's post-service occupational and recreational noise exposure. Specifically, the Veteran reported working at a dairy for 37 years in the cooler and in the heavy machinery section of the plant. He stated that even though hearing protection was not required, he wore it on occasion while around the machinery. The Veteran denied any other civilian occupational or recreational noise exposure, as well as, any family history of hearing loss, ear pain or surgery, dizziness, or loss of balance. 

Dr. E reviewed the Veteran's service treatment records and discharge documents and noted that upon enlistment and separation, the Veteran's hearing acuity was within normal limits in both ears. Despite this, she opined that the Veteran's current hearing loss is more likely than not related to his military service. She supported her opinion by the Veteran's reported history, examinations, and by reasoning that histopathology literature documents that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram. She further explained that medical treaties indicate that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss. Dr. E opined that in this particular case, the Veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss, in-service noise exposure. She explained that "according to the American College of Occupational and Environmental Medicine, noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals."

In February 2012, the Veteran underwent a VA examination in conjunction with his claim. No opinion was offered, as the claims file was not available. Consequently, VA obtained an addendum opinion in March 2012 by the same audiologist. The audiologist reviewed the claims file, including his prior February 2012 examination report, and opined that it was less likely than not that the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure. The VA audiologist relied on the fact that the Veteran's hearing acuity was normal upon separation with no reported complaints of ear trouble, that noise-exposure during active service was not previously conceded by VA, and that the Veteran reported during his February 2012 VA examination that he began to notice tinnitus ten years ago, approximately in 2002, which was many years after separation from service.

Here, the Board has taken both medical opinions into consideration and finds that the weight of the probative evidence is in relative equipoise on the question of whether the Veteran has bilateral hearing loss and tinnitus disabilities that are casually or etiologically related to his military service. The Board finds that both the private and VA audiologist provided well-reasoned rationales for the medical opinions offered, which are both supported by the evidence of record. Consequently, the Board finds that the opinions are both competent and credible on the issue of nexus.

In light of the above, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current bilateral hearing loss and tinnitus disabilities are related to his period of service. Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be granted. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


